Case 5:21-cv-00088-JPB-JPM Doc nt1-2 Filed 06/09/21 Page1of8 PagelD#:5
‘IN THE MAGISTRATE COURT OF Ot 1O COUNTY, WEST VIRGINIA

Name, Address & Phone Number of Plaintiff

Myc hae. \ Franke Case No, lt SS C- 90 /1BS
(| Cee Ocive

Wheels Wi 26002

C304) 780-3272

 

 

 

 

 

 

 

v
Name, Address. & Phone Number of Defendant
Polen # Sheri Uuepott Miance
L300) Pean Ly. haninicy Awe.
Uw (OS 70
Wasnt Warton. He, 20004
(304) FAW ~~ 2473
on fold here oo ~+- fold here ---
CIVIL COMPLAINT
ent
The above-named plainéff or een , on behalf of the plaintiff acting in the capacity
of > eit s alleges the following as true and accurate (give @ clear and simple statement of the clalin against

 

the dufendant(s)}: holed tan oF TCPA, ; See thached came lalat
? { :

 

 

 

and requests the following relief from the court: + f r soc) P lus COLT COST Ee

 

 

 

We SO
ee SS Signature

4f 22/2|

‘Date

NOTICE: Any party ina civil action seeking over $20.00 or possession of real estate has the sight to elect that the case be tried by a
jury. Youmust give: written notice to the magistrate court dither 20 days from. when the first timely answer to the camplaint is.made:
or5 days from. when service of the summons and complaint is made for imlawful entry and detaiier actions. If you do-not netify the
magistrate court within the appropriate time period, you give up: your right'to a jury tial. The jury fee will be assessed against the
losing party if the-case is tried by a jury or may be prorated between 'the parties ifthe case is settled before: trial:

(OPTIONAL) NOTICE OF ELECTION:
As plaintiff in the above-action, I wish t have ajury trial;

 

 

Siguature ) Date

NOTICE: Any person involved in court proceedings who has'a disability and-needs special accommodations showld inform
the court sufficiently in advance so that arrangements can be made if possible, *

W.Va. Code §§ f0-de1, 50-5-8(: Mag, Cl Civ, Rules 2, 64 . (CC) Retura
. Cy) Refendane
ACAPM207 # 10-04. C) File.

Docket Code(s): @MCIEO | SMCICL HIMCIC2 | SMCICS | sMICIOM) C) Plaintise
Case 5:21-cv-00088-JPB-JPM Document 1-2 Filed 06/09/21 Page 2 of 8 PagelD #: 6

IN THE MAGISTRATE COURT OF OHIO COUNTY, WEST VIRGINIA

 

MICHAEL FRANK, )
)
Plaintiff, )
)
v. )
)

POLICE AND SHERIFF SUPPORT ) ’
ALLIANCE )
)
Defendant. )
)

CIVIL COMPLAINT

1. Plaintiff Michael Frank brings suit against Police and Sheriff Support Alliance ("Alliance"),

a political action committee, for violation of the Telephone Consumer Protection Act ("TCPA").
BACKGROUND

2, On January 13, 2021 Plaintiff received a phone call from the Alliance, soliciting donations to
support individuals in law enforcement. Plaintiff was registered with the National Do Not Call
Registry ("Registry") at the time of the calls, and he did not provide the Defendant with any form of
consent to be called. I asked the caller to add my number, (304) 780-3752, to their internal do not call
list.

FIRST COMPLAINT
3. The Defendant made one phone call to a residential line listed on the Registry, see

47 CER § 64.1200(c)(2).
Case 5:21-cv-00088-JPB-JPM Document 1-2 Filed 06/09/21 Page 3 of 8 PagelD #: 7

SECOND COMPLAINT
4, Defendant made a telemarketing call to a cell phone using autodialer technology, see 47 U.S.
Code § 227,
PRAYER FOR RELIEF
5. A bench trial.

6 $1,500 be awarded to plaintiff for one call in violation of the TCPA (treble damages for
multiple violations indicating willful non-compliance),
7. Court Costs.

8. Any additional relief the Court deems lawful and just,

Agr|

Respectfully submitted this ze day of January, 2021,

Michael Frank
11 Lee Drive
Wheeling, WV 26003

Tel: (304) 780-3752

email: mstefrank@ginail.com

 

Plaintiff, pro se
Case 5:21-cv-00088-JPB-JPM Document 1-2 Filed 06/09/21 Page 4 of 8 PagelD #: 8

CERTIFICATE OF

     

ERVICE

The undersigned hereby certifices that a true and correct copy of the Civil Complaint has been

Bayet
served by mail, this 22 day of pal 2021,

 

 

Michaél Frank

11 Lee Dtive

Wheeling, WV 26003

Tel: (304) 780-3752

email: ntistefrank@gmail.com

Plaintiff, pro se
Case 5:21-cv-00088-JPB-JPM Documenti-2 Filed 06/09/21

ZAS "Ge
Phone

Spam Risk
& +1 304-232-1015

Dad @

eo» Home

Wheeling Veternary (2)
&: Mobile

 

a en
stein

 

      

Telemarketer”
ie at 304-826-247 3

ine oly

yg at yet

cea : Be nace ee
January 12, Hyg

+] 407-244-3981
& Orlando, FL

 

Jaruary 1 1, 2027

-1.412-360-6600
82 Pittsburgh, PA

 

VA Belmont (4)

 

“4? ald BS

san

11:56 AM

11:56 AM

11:52 AM

TOO AM *.

3:27 PM

1:28 PM

Keypad Recents ~~ Contacts

POAT E ROPE GA

tH O

Page 5 of 8 PagelD #: 9
Case 5:21-cv-00088-JPB-JPM Document 1-2 Filed 06/09/21 Page 6 of 8 PagelD #: 10

IN THE MAGISTRATE COURT OF OHIO COUNTY, WEST VIRGINIA

Michael Frank Name & Address of plaintiffs-atiorney, if applicable:

1i Lee Drive

Wheeling, WV 26003

v. Case No: 21-M35C-00183
Police & Sheriff Support Alliance

1300 Pennsylvania Ave

NW #190-730°

Washington, DC 20004

 

CIVIL SUMMONS Certified Mail*

In the name of the State of West Virginia, Police ¢ rs Jliance as defendant(s) named in the above-styled-civil
action, you are hereby summoned to appeat before or make answer r to the Ohio County Magistrate-Court.at 26 Fifteenth Street,
Wheeling, WY 26003 within 20 days from the date you receive service of this summons. Ifyou fail to appear or otherwise answer,
judgment by default may be taken against you for the retief demanded in the complaint,

© Gines p— o

Magistrate Court Clerk (sign and dix court seat} oe ate

NOTICE: Any party i in a vivil action seeking over $20.00 or possession‘of real estate has the right to olectithat the casd be tried bya
jury, You must give-writteiy notice tothe magistrate. court either’ 20, days from when the first finely anawer to the complaint is made
ord days from when service of the summons and compkintis made.for unlawful entry er detainer-actions, If you do not notify the
Inagistrate court within the-appropriate time p

eup-your Fight to-a jury trial, The jury fee will be assessed against the
losing party if the case is tried bya Jury or ma:

‘prox vd between the parties if the case is settled before ‘trial,
(OPTIONAT.) NOTICE OF ELECTION: Ag defendant in the above action, I wish to have-a jury trial.

 

   
  

 

 

 

Signature Date

NOTICE: Any person involved in court proceedings-whio has 4 disability and needs special acconmodation should inform the conrt
sufficiently in advance so that arrangenicnts can be-made if possible,

erence
rr

 

, SERVICH.OF PROCESS
(To be completed ONLY by a preeass seever when the. mettod.e carer vice Is personid service.)
METHOD OF SERVICE. feheck one): A. ("] Defendant.was served in person, BL LI Defendant wasnot found. C. [“lsubstituted
personal service: the defendant-was-not found at his/ber-usual place. of abode, so.a copy of the summons ahd complaint was delivered
and the purpose. explained to , who isa member of the defendant's family above the-age of 16,

Service was: completed on the day af by delivery of a true written copy: of the Sunmtions together with. the
Complaint by (cheek one): ,
A. Certified Mail

B. CJ] Sheriffs Process Server Signature

 

Namé-¢priay)

 

C..[] Private-Peooess Setver/Crodible Person
Name and Address (pyfat)
Lreceived frons the plaindiee for sérving- the within summons on the defendant.

Signature from Private Process Server _ Date
STATE-OF WEST VIRGINIA, COUNTY OF oy fo-wilt
Tho foregoing instrument was taken, subseribed and sworn to. or affixed and acknowledged beforoane this day of
Magistrate Court Personnel or Notary Signature: Ifnotary, date commission expires:

 

W, Nit. Code-8§ 50-448, 50-4-L0, $0-5-8(a); Mag. Ch Civ, Rules.3, 10; Cir..Ct. Civ, Rule 4 -
MCISUMM 8CA-M220NP/10-OO/UJA Rev, 20180522 Copy Disteibation I] Rete O Defendant
Docket Code(s}: MNTEST CJ File LI plaincier
_Case 5:21-cv-00088-JPB-JPM Document 1-2 Filed 06/09/21 Page 7 of 8 PagelD #: 11

IN THE MAGISTRATE COURT OF OHIO COUNTY, WEST VIRGINIA

Michael Frank

11 Lee Drive

Wheeling, WY 26003

v. ' Case No: 21-M35C-00183
Police & Sheriff Support Alliance -

1300 Pennsylvania Ave

NW #190-730

Washington, DC 20004

 

ANSWER

 

I, Police & Sheriff Support Alliance _, as a defendant in the above case answer the allegations in the complaint

 

by
C] admitting the matters set forth in the complaint and confessing judgment.
or

Ll denying the matters set forth in the complaint
CL] admitting in part and denying in part the matters set forth in the complaint

and (if applicable)

CI raising defense(s) explained below
CJ asserting a counterclaim explained below
C1 asserting a cross-claim explained below

and further state:

 

 

 

 

 

 

Defendant's signature, address and phone number: Date

 

 

NOTICE TO DEFENDANT: One copy of this answer must be filed with the court and one copy must be mailed or delivered by hand to the attorneys
for all other parties or to the parties themselves if they are not represented by attorneys.

CERTIFICATE OF SERVICE
1, , hereby certify that I have served'a copy of the above answer on the attorneys for all parties, or if

 

such parties are not represented by attorneys, to the parties themselves on the day of ;
, by hand C by first-class mail to:

 

Name and address of attorneys or parties served:

 

 

Signature Date

 

 

W.Va. Code § 50-4-9; Mag, Ct. Civ, Rules 4, 3, 8, 9 1 court File
SCA-M224 / 8-94 C1 Plaintite
Docket Code(s): MCANS / MCCCF / MCRCF / MCCTP C1 Defendant
_Case 5:21-cv-00088-JPB-JPM Document 1-2 Filed 06/09/21 Page 8 of 8 PagelD #: 12

INFORMATION SHEET: CIVIL CASE DEFENDANT
ANSWER REQUIREMENT:

As a defendant, you usually must file an answer with the court within 20 days from receiving the
complaint and summons (30 days if service is accepted by agent or attorney-in-fact authorized to
accept service). If you are a defendant in a case involving wrongful occupation or residential property
or unlawful entry or detainer, you must file your answer within 5 days of service of the summons and
complaint. You must also provide a copy of your answer to the plaintiff by first-class mail or personally,

I

ANSWER OPTIONS:

1. ff You CONFESS Judgment (tell the court you agree to judgment for the plaintiff, without a
trial), judgment will be granted in favor of the plaintiff. Any payments or payment schedules
must be arranged between you and the plaintiff, but you must pay COURT COSTS TO THE
COURT. On the 21% day from the date you confess judgment, the plaintiff has the right to have
the Magistrate Court Clerk to take steps to collect in full. :

2. ff You DENY or ADMIT the Matters Set Forth in the Complaint (but do not confess
judgment), a trial will be scheduled. If you have a counterclaim, (any claim that you have
against the plaintiff within the jurisdiction of magistrate court), it should be stated in the middle
section of the answer form (under "and further states"). No fee is required. No reply by the
plaintiff is required. The plaintiffs original claim and your counterclaim will be heard at the same
trial. You and the plaintiff may still reach an out-of-court settlement before the trial date. !f you
are one of two or more defendants in a claim involving the same transaction or occurrence, in
the same case you may file a cross-claim against another person. Your cross-claim may be
included in your answer. You may also file a third-party complaint against someone not named
in the complaint against you as being responsible for the piaintiff's damages. A fee for service
of process on the third-party may be required, but no filing fee is required.

3. if you ADMIT IN PART AND DENY IN PART the Matters Set Forth in the Complaint, a trial
will be scheduled. You and the plaintiff may still reach an out-of-court settlement before the trial
date.

4, if you FAIL TO ANSWER, or defend against the complaint, you will be in default and a
judgment by default may be rendered against you by the magistrate. The plaintiff has the right
to appear 21 days from service (or 31 days if service is on an agent or atiorney-in-fact
authorized to accept service) and file an affidavit for default judgment. If the plaintiff fails to file
for default judgment within 6 months of service, this case will be dismissed without prejudice.
Without prejudice means that the plaintiff would be permitted to file a complaint on the same
claim at a later date.

5. You May ELECT a Jury Trial, if the claim against you is at least $20 or involves possession of
real estate. If you wish to elect a jury trial, you must do so in writing within 20 days after you
serve your answer or, in a wrongful occupation and unlawful entry and detainer case, within 5
days after you receive the summons and complaint. The written request is to be sent or
delivered to the magistrate court.

SCA-MI 401NP / 7/2013
Docket Codes):
